MEMORANDUM **
Sergiy Bodnar, a native and citizen of the Ukraine, petitions for review of the Board of Immigration Appeals’ decision dismissing his appeal from an immigration judge’s denial of his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence and will uphold the agency’s decision unless the evidence compels a contrary conclusion. Molina-Estrada v. INS, 293 F.3d 1089, 1093 (9th Cir.2002). We dismiss the petition in part and deny the petition in part.
We lack jurisdiction over Bodnar’s claim that changed circumstances excuse the untimely filing of his asylum application because the particular changed country conditions Bodnar raises in his opening brief were not presented in administrative proceedings below. See Barron v. Ashcroft, 358 F.3d 674, 677 (9th Cir.2004). Accordingly, we dismiss Bodnar’s asylum claim.
Substantial evidence supports the agency’s denial of Bodnar’s withholding of removal claim because the record does not compel the conclusion that he faces a clear probability of future persecution. See Recinos De Leon v. Gonzales, 400 F.3d 1185, 1190 (9th Cir.2005); see also Molinar-Estrada, 293 F.3d at 1096 (stating that when petitioner has not established past persecution, there is no presumption of a well-founded fear of future persecution to overcome).
Substantial evidence also supports the agency’s denial of Bodnar’s CAT claim because he failed to establish that it is more likely than not that he will be tortured if he returns to the Ukraine. See Hasan v. Ashcroft, 380 F.3d 1114, 1122-23 (9th Cir.2004).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.